Opinion issued May 1, 2014




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                           ————————————
                              NO. 01-13-00375-CV
                           ———————————
   RWS TRANSPORT, L.P. D/B/A REPUBLIC WASTE SERVICES AND
               BOBBY R. MATHEWS, Appellants
                                       V.
                           KARLA KEITH, Appellee



                    On Appeal from the 23rd District Court
                          Brazoria County, Texas
                        Trial Court Cause No. 50809


                         MEMORANDUM OPINION

      On January 27, 2014, the parties filed an agreed motion, representing that

the parties had reached a settlement agreement and requesting that the Court abate

this appeal and permit proceedings in the trial court, as necessary, to effectuate
their agreement. See TEX. R. APP. P. 42.1(a)(2)(C). On February 13, 2014, this

Court granted the motion, abated the appeal, and remanded the cause to permit

proceedings in the trial court.   See id. In the abatement order, we advised the

parties that a motion to reinstate and dismiss the appeal must be filed no later than

April 14, 2014 or, if the agreement was not finalized by that date, appellants were

required file a report with this Court regarding the status of the proceedings in the

trial court and requesting an extension of the abatement. We also notified the

parties that failure to file a motion to reinstate and dismiss the appeal or a status

report by April 14, 2014 would result in dismissal of the appeal, without further

notice. See TEX. R. APP. P. 42.3(c). Neither party has filed a motion to reinstate

and dismiss the appeal or a status report with this Court.

      Accordingly, we lift the abatement ordered by this Court on February 13,

2014, reinstate the appeal, and dismiss the appeal.          We dismiss any pending

motions as moot.

                                  PER CURIAM
Panel consists of Justices Jennings, Higley, and Sharp.




                                          2